Case 1:19-cv-03157-PAB-STV Document 19-3 Filed 01/31/20 USDC Colorado Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Case 1:19-cv-03157-PAB-STV

   WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
   situated,


                  Plaintiff,

   v.

   FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
   an individual,

                  Defendants.


                   [PROPOSED] CLERK’S ENTRY OF DEFAULT AGAINST
                                   JOHNNY LEE


          Pursuant to 55(a) of the Federal Rules of Civil Procedure and upon application by

   Plaintiff, default is hereby entered against Defendant Johnny Lee.



   DEFAULT ENTERED this ____ day of _________________2020




                                                               _________________________
                                                                     Clerk of Court
